178 F.2d 402
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, DISTRICT COUNCIL OF KANSAS CITY, MISSOURI, and Vicinity, A. F. of L., and Walter A. Said, as Agent for United Brotherhood of Carpenters and Joiners of America, District Council of Kansas City, Missouri, and Vicinity, A. F. of L., Respondents.
No. 3969.
United States Court of Appeals Tenth Circuit.
December 19, 1949.
Rehearing Denied January 11, 1950.

Dominick Manoli, Washington, D. C. (David P. Findling, Assoc. Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, and Harvey B. Diamond, Atty., National Labor Relations Board, Washington, D. C., on the brief), for petitioner.
Clif Langsdale, Kansas City, Mo., for respondents.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
The motion to dismiss is denied on authority of National Labor Relations Board v. Pennsylvania Greyhound Lines, Inc., 303 U.S. 261, 271, 58 S. Ct. 571, 82 L. Ed. 831, 115 A.L.R. 307, and Walling v. Helmerich & Payne, 323 U.S. 37, 43, 65 S. Ct. 11, 89 L. Ed. 29.


2
HUXMAN, Circuit Judge, dissents.